      Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 1 of 13



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA          )
                                  )
     v.                           )       Criminal No. 18-10012-PBS
                                  )
STEPHEN A DAVIDOW,                )
     Defendant.                   )

                GOVERNMENT’S SENTENCING MEMORANDUM

     The United States submits this Sentencing Memorandum in the

above-captioned case, currently scheduled for sentencing on

January 30, 2019.    For the reasons outlined in this memorandum,

the Government believes that a sentence of 84 months’

imprisonment, the low-end of the guideline range, is the

appropriate sentence in this matter.        Following the completion

of this sentence, the Government requests that the defendant be

on supervised release for a period of 36 months, be ordered to

pay restitution in the amount of $8,817 to the banks listed in

the Superseding Indictment, and be required to pay a mandatory

special assessment of $400.

I.   PROCEDURAL HISTORY

     On December 18, 2017, Stephen A. Davidow (“Davidow”) was

arrested in Boston on a supervised release warrant issued out of

the District of Rhode Island.      Davidow appeared in US District

court in Rhode Island and was ordered detained.         On January 9,

2018, Davidow was released from Rhode Island and arrested on a

warrant out of the US District Court in Massachusetts charging

                                      1
        Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 2 of 13



him with bank robbery in violation of 18 U.S.C. § 2113(a).

Davidow appeared in this district and was ordered detained.              On

September 18, 2018, Davidow pled guilty to a four-count

superseding Indictment charging him with bank robbery in

violation of 18 U.S.C. § 2113(a).

II.   FACTS

      The facts, as stated in the Pre-Sentence Report (“PSR”),

are uncontested. Between December 6, 2017, and December 11,

2017, 4 banks in the Greater Boston area were robbed.            In each

of the robberies, the robber was described as a thin “older”

white male.     In each of the robberies, the robber wore a hat

covering his head, and sunglasses.         In each of the robberies,

the robber passed the banks’ tellers a demand note and demanded

cash.   The FBI was able to compare the various banks’ video

surveillance footage from the dates of the robberies and opined

that the same individual was responsible for each of the

robberies.    The FBI dubbed the robber the “Bad Hat Bandit.”

      a. Commerce Bank – December 6, 2017

      On December 6, 2017, at approximately 4:45 p.m., an

individual (“the robber”) entered a branch of the Commerce Bank

located on Washington Street in Boston.          The robber approached a

teller and showed her a note that read, “No dye pack, large

bills.”    The teller recalled that the robber said, “Give me the

money; you know how to do it. You only have five seconds and no

                                      2
         Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 3 of 13



alarms.”     The teller handed the robber $798.00 in U.S. currency.

The bank staff described the cash as “mutilated money,” meaning

that it was old, worn or torn, and containing two $50.00 bills

that were bait bills.       The robber then exited the bank with the

currency and note.

     The robber was described as a thin 50 to 55 year old white

male, approximately 5’3” in height and 150 lb. in weight.                 The

robber had no facial hair and was reportedly wearing a light

gray jacket, gray pants, black wraparound sunglasses and a black

scaly 1 cap.

     Following the robbery, information and pictures of the

robbery were disseminated to local media outlets and posted on

the BRIC and Mass Most Wanted.

     b. Santander Bank – December 7, 2017

     On December 7, 2017, at approximately 2:25 p.m., an

individual (“the robber”) entered a branch of the Santander Bank

located on Gallivan Blvd in Dorchester.           The robber, carrying a

blue nylon bag, approached a teller and showed her a note

demanding cash.       The teller recalled that the robber stated in

substance, “you know what this is, I want it in $20s and $100s,

no dye packs.”      The teller then handed the robber currency from




     1   A flat hat

                                       3
      Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 4 of 13



her drawer, which the robber placed in the blue nylon bag, and

then exited the bank.

     The teller described the robber as a thin older white male,

approximately 5’9” in height.      The teller stated that he was

wearing a black knit hat, sunglasses, a white sweatshirt with

holes in it and tan pants.

     Interior bank surveillance cameras were operating and

functioning on the date of the robbery.        The cameras captured

images of the robber as he entered the bank, interacted with the

teller and then exited the bank.        The video surveillance footage

shows images of the robber, which are consistent with the

description provided by the bank’s teller.        A post robbery audit

determined that the robber had taken $1,340.00 in U.S. currency.

     The bank’s exterior cameras additionally captured images of

the robber as he approached the bank, and then exited the bank.

     Following the robbery, the bank’s security officer

approached law enforcement and stated that prior to the robbery,

she had observed an individual who was changing his pants

outside the bank.    The security officer stated that the

individual was wearing boxer-style shorts with tan pants worn

over the boxers.    Law enforcement showed the security officer

pictures from the bank robbery and the security officer stated

that the person in the robbery pictures was the same person she

observed donning the tan pants prior to the robbery.

                                    4
      Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 5 of 13



     Images of the robber were posted on the BRIC and later

disseminated to local media outlets.       On December 12, 2017, the

FBI prepared a poster depicting the various robberies they

opined the “Bad Hat Bandit” committed, and forwarded them

accordingly.   This posting was later featured on the Fox 25 News

website.   The website article provided various contact numbers

for the Boston Police and the FBI, and urged individuals to call

law enforcement if they had any information or details of these

robberies.

     c. Metro Credit Union Bank – December 9, 2017

     On December 9, 2017, at approximately 9:23 a.m., an

individual (“the robber”) entered a branch of the Metro Credit

Union bank located on Massachusetts Avenue in Boston.          The

robber, carrying a plastic bag, approached a teller.          The robber

put a note on the teller’s counter and told her “I have a gun,

you have ten seconds.”    The teller recalls that she froze and

the robber said, “Hurry the fuck up, I am not playing” and

started counting down from ten.      The teller then gave him a pack

of U.S. currency.    The robber responded by saying “give me more,

I am not playing” and made a motion with his right hand into the

plastic bag, the teller noted that it seemed as if he was

reaching for a weapon.    The teller then handed him more money.

The robber walked away in the direction of the front door,

towards Massachusetts Ave.

                                    5
      Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 6 of 13



     A post-robbery audit determined that the robber had taken

$1,100.00 in U.S. currency.

     The tellers described robber as a 45 to 55 year old white

male, approximately 5’10” in height.       He was reportedly wearing

a dark gray winter hat, tan khaki pants, a dark olive jacket and

white sneakers.

     Following the robbery, information and pictures of the

robbery were disseminated to local media outlets and posted on

the BRIC and Mass Most Wanted.

     d. East Boston Savings Bank – December 11, 2017

     On December 11, 2017, at approximately 11:31 a.m. an

individual (“the robber”) entered a branch of the East Boston

Savings Bank located on East Broadway in Boston.         The robber

walked up to a teller and held up a note written on a bank slip,

the note read, “I am a robber. No dye pack. Give me all your

money. No coins.”    The teller recalls that the robber then said,

“No dye packs, give me all your money.       I have a weapon, I can

shoot you if you give me a dye pack.”       The teller then gave him

an unknown amount of U.S. currency.       The robber left with the

money and note.

     When an officer asked for a description of the robber, he

was shown a photo of a thin 40 to 60 year old white male,

approximately 5’8” to 5’9” in height.



                                    6
         Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 7 of 13



     A post-robbery audit determined that the robber had taken

$5,579.00 in US currency.

     Following the robbery, information and pictures of the

robbery were disseminated to local media outlets and posted on

the BRIC and Mass Most Wanted.

III. INVESTIGATION and ARREST OF DAVIDOW

     On December 15, 2017, the FBI received a “tip” via their

public access line from an individual (“the CW”).            The FBI

contacted the individual and interviewed him.            The CW stated

that he worked at a halfway house 2 in Boston as a counselor, and

that he had viewed the Fox 25 News article related to the recent

string of bank robberies.        The CW stated that the individual

featured in the bank robbery pictures was Davidow.            The CW

stated that he knew Davidow as Davidow had been a resident at

the halfway house, but had left the facility in late November

2017.    The CW described Davidow as a thin white male, mid-

fifties and 5’6” to 5’8” in height.

     The FBI then acquired Davidow’s name and learned that

Davidow was currently on Supervised Release in Rhode Island.

The FBI spoke with the Rhode Island supervising probation

officer (“the PO”) and forwarded photographs from the recent

bank robbery.      The PO reviewed the bank robbery photographs and


     2   The Coolidge House.

                                       7
         Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 8 of 13



stated that he had recently met with Davidow and believed that

Davidow was the individual in the robbery pictures.             The FBI

further learned from the PO that Davidow had been a resident at

the halfway house in Boston in November 2017, but absconded, and

that there was a warrant for his arrest out of Rhode Island.

Later on December 15, 2017, law enforcement learned that Davidow

received medical treatment at the Boston Medical Center (“the

BMC”) on December 5, 2017.        Law enforcement spoke with the BMC

Police Department and advised them that there was an outstanding

federal warrant for Davidow, and that they, the FBI, considered

him a suspect in a string of recent robberies in the Greater

Boston area.

     On December 18, 2017, the BMC Police advised the U.S.

Marshal and the FBI that Davidow was currently at the BMC

facility seeking treatment.        The U.S. Marshal arrived and placed

Davidow under arrest on the Rhode Island warrant.            After being

advised of his rights, Davidow declined to be interviewed.                The

clothing Davidow was wearing at the time of this arrest is

consistent with the clothing worn by the robber of the December

11, 2017 robbery of the East Boston Savings Bank 3




     3 The clothing consist of a gray kit cap and blue/gray
jacket with distinctive white stripes on its sleeves.

                                       8
       Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 9 of 13



IV.   GUIDELINE ANALYSIS

A. Offense Level Computation

      ¶ 65 Combined Adjusted Offense Level:

      The Government agrees with Probation’s conclusions that,

the Combined Adjusted Offense Level is 28.

      ¶¶ 69 total Offense level:

      The Government agrees with Probation’s conclusions that,

the total Offense Level is 25.

PART B. The Defendant’s Criminal History

      ¶ 104 Criminal History Computation:

      The Government agrees with Probation’s conclusions that,

the defendant’s criminal history score is eight, which

establishes a criminal history category is IV.

PART D. Sentencing Options

      ¶ 152 Guideline Provisions:

      The Government further agrees with Probation that, based on

a total offense level of 25 and a criminal history category of

IV, Davidow’s guideline imprisonment range is 84 to 105 months.

V. SENTENCING RECOMMENDATION

      18 U.S.C. § 3553(a) requires a sentencing court to consider

specific enumerated factors when determining an appropriate

sentence.   These factors include: 1) the nature and

circumstances of the offense and the history and characteristics

of the defendant and 2) the need for the sentence imposed to

                                     9
      Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 10 of 13



reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, to afford

adequate deterrence to criminal conduct, to protect the public

from further crimes of the defendant, and to provide for the

needs of the defendant.

      For the reasons detailed below, the Government believes

that a sentence of 84 months’ imprisonment is fair and just and

takes into account the factors enumerated in 18 U.S.C. §

3553(a).

      Davidow, who is currently on supervised release for bank

robbery, is a dangerous life-long criminal.         As an adult,

Davidow has been convicted of crimes on at least 30 different

occasions.   These offenses include:

  •   1989-passing false checks -3 separate convictions;
  •   1989 possession of a controlled substance;
  •   1990 obtain a controlled substance;
  •   1990 passing false checks;
  •   1990 obstructing a police officer;
  •   1990 larceny over $250;
  •   1990 larceny over $250;
  •   1991 larceny over $500;
  •   1992 assault and battery;
  •   1992 Breaking and entering;
  •   1994 passing false checks;
  •   1995 assault on a police officer;
  •   1995 larceny over $500;
  •   1995 larceny over $500;
  •   1995 possession of a stolen motor vehicle;
  •   1998 possession of heroin;
  •   1998 possession of a controlled substance;
  •   1999 driving under the influence;

                                    10
      Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 11 of 13



  •   1999   shoplifting;
  •   2001   driving on a suspended license
  •   2001   receiving stolen property;
  •   2001   robbery;
  •   2002   forgery; and
  •   2007   bank robbery;

      Davidow, while on probation, has been found in violation of

his probation on numerous occasions. Davidow has been sentenced

to prison on 15 occasions with sentences to range between 3

months to over 10 years. It is clear from his criminal record

that Davidow is unwilling or unable to refrain from criminal

activity and conform his behavior to acceptable societal norms.

      Davidow has had numerous opportunities, while in and out of

custody, to take advantage of programs, which would aid him in

dealing with various issues.      It appears that during his recent

incarceration he did take advantage of these opportunities and

obtained a GED and some vocational training.         However, within

months of his release, and while in treatment, he violated the

terms of his release and returned to using illegal drugs.

      It is truly unfortunate, that it appears the only time

Davidow is not involved in drug abuse and criminal behavior, is

when he is incarcerated. The Government’s recommendation, while

severe, appears to be the only solution to curbing this

behavior.




                                    11
     Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 12 of 13



     Bank robbery is a violent crime and leaves a lasting

impression on the banks, the bank’s employees, and society at

large.

     V.    CONCLUSION

     Defendant has disregarded the law and refused to conform

his behavior to acceptable societal norms.        This sentence is

dictated by Defendant=s own actions and decisions and is

necessary to protect the public from Defendant and to deter

similar conduct from others.     The government is well within its

rights to request a sentence at the high-end of the advisory

guidelines.   However, for the reasons stated herein, the

Government requests this Court impose a sentence of 84 months’

imprisonment, the low end of the guideline range.         The

Government requests this Court suggest, and implore Davidow to

take advantage of BOP’s 500 hour Residential Drug Abuse Program.

     Following the completion of this sentence, the Government

requests that Davidow be on supervised release for a period of

36 months, be ordered to pay restitution in the amount of $8,817

to the banks listed in the Indictment, and a mandatory special

assessment of $400.

     This is a just and appropriate sentence as dictated by the

circumstances of this case and Davidow’s life-long criminal

history.



                                   12
     Case 1:18-cr-10012-PBS Document 51 Filed 01/28/19 Page 13 of 13



                                 Respectfully submitted,

                                 ANDREW E. LELLING
                                 United States Attorney

                           By:   /s/ Kenneth G. Shine
                                 KENNETH G. SHINE
                                 Assistant U.S. Attorney




                     CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that this document filed
through the ECF system will be sent electronically to the
registered participants as identified on the Notice of
Electronic Filing (NEF).

                                 /s/ Kenneth G. Shine
                                 KENNETH G. SHINE
                                 Assistant U.S. Attorney




                                   13
